DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 July 2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 2, Applicant recites “wherein the contours of the cavities are spherical”. However, the originally filed detailed disclosure does not provide proper antecedent basis for the term “spherical” as it pertains to “contours” of the cavities and as such it is unclear how Applicant intends to metes and bounds of “spherical” to read. Examiner submits that there is no recitation in the specification of “spherical contours” and none of the originally filed figures appear to illustrate any contours which the ordinary artisan would conclude to be “spherical” in the traditional sense. As such, it must be presumed that Applicant is using the phrase “spherical” in a non-standard sense. In the event that Applicant is not using “spherical” in a non-standard sense, it is submitted that such a “spherical” contour comprises new matter inasmuch as there is no illustration or disclosure suggestive that the cavity comprises a “sphere” shape.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2014/0121587 (“Sallberg”) in view of U.S. Publication No. 2017/0135720 (“Oshida”) and optionally in view of U.S. Patent No. 6,654,636 (“Dev”).
Regarding Claim 1, Sallberg discloses a medical device (see generally 2200) for the intracellular (Abstract) delivery of a therapeutic formulation to a predetermined site within a patient, wherein the medical device is enumerated as a number of preferred embodiments with substantial variation within these enumerated embodiments considered within the context of the disclosure (see Par. 2 – see below), the medical device comprising:
A needle hub (see e.g. Fig. 27B) removably (see via 2730) attached to a syringe (see Fig. 22A), wherein the needle hub has multiple openings (see Fig. 27B – i.e. the openings through 2745 which retain the needles 2720) through a surface thereof; and
Multiple needles (2720), extending through respective openings (see Fig. 27B).
Sallberg discloses the invention substantially as claimed except that the multiple openings have respective cavities, wherein the width of each cavity is wider than a width of the respective opening and the needles have a contour which matches a contour of a respective cavity through which they are inserted/received. However, such a technique of bonding a needle to hub is well-known. For example, Oshida discloses a needle hub (14) with an opening (see the opening of 18) through a surface thereof and a respective cavity (see 15 at 20), wherein a width of the cavity is wider than a width of the opening (see Fig. 1) and the needle extends from a respective cavity and through a respective opening (see Fig. 1), wherein a contour of the needle matches contours of the respective cavity and opening (see Fig. 1) whereby Oshida describes that such complementary geometry suppresses the generation of level differences, burrs, and flashes in the boundary section between the needle and the hub (Abstract). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the device of Sallberg to utilize cooperative funnel shaped geometries between the cavities/openings and the needles, as disclosed by Oshida, in order to prevent the generation of burrs, flashes, and level differences thereby improving flow dynamics, reducing fluid shear, and ensuring that all therapeutic flow is gentle directed toward the needle lumens for injection into the patient with reduced turbulence.
Sallberg discloses that the number of needles “may vary depending on the intended application for the injection device…[i]n some embodiments, the number of [needle] barrels can be equal or greater than 1, 2, 3, 4, 5, 6, 7, 8, 8, 10, or more” [emphasis added] (Par. 193) and that “[i]n some embodiments, an intracellular delivery device can contain one or a plurality of needles. In some embodiments, the intracellular delivery device comprises 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, or 30 needles” [emphasis added] (Par. 174). 
As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the invention of modified Sallberg (see generally Fig. 27B) to include various configurations as to the number of included needles in divergence to those explicitly illustrated in order to perfect the operation of the device to a particular application (see Par. 174, 193), wherein configurations having sixteen needles (and more) are specifically envisaged by Sallberg and therefore present a specific, obvious configuration(s) to implement with only expected and predicted outcomes within the context of the disclosure of Sallberg being achieved (see Par. 174, 193). 
It has been held that the duplication of parts of an invention requires only routine and customary skill in the art, see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). It has been held that carrying forward of an original patented concept involving only a change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, but substantially the same means, is not such an invention as will sustain a patent, see In re Williams, 36 F.2d 436, 438 (CCPA 1929) and KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Sallberg discloses than an opening/orifice (2710) is configured at a tip of each needle (see Fig.  27A) wherein the breadth of the phrase “at the tip” is held to constitute a broadest reasonable interpretation that encompasses either side openings or longitudinally coaxial, distally facing openings, whereby “at” is defined as “a function word to indicate presence or occurrence in, on, or near”, see Merriam-Webster’s Online Dictionary, and wherein the “tip” is held (particularly in light of the specification) to define a general distal region and not necessarily a distal-most acme/apex of the needle (see generally e.g. Par. 41), particularly inasmuch as no specific “tip” of the needle is labeled or precisely defined such that the “tip” can be understood to be inclusive to the entire exposed region of the needle.
Alternatively, should Examiner’s argument(s) not be found persuasive as it pertains to the side apertures of Sallberg being “at the tip” of the needle, the following is presented. Sallberg discloses that the number and orientation of the aperture(s) may be varied within the scope of the invention to assume various profiles and configurations (Par. 135, 142, 143, 186, 191, 196, 203, 205, 206, 208, 216, 217, 219, 221, 223, 224, 239, 303, 309) with no particular criticality disclosed to any particular configuration. Although, Sallberg does not explicitly contemplate the implementation of any distally facing apertures. However, the use of distally facing needle apertures, alone or in combination with side ports, is well-known in the art, including those provided for intracellular delivery. For example, Dev discloses an injection system for intracellular delivery (see Col. 3, Ln. 18-25) wherein an array of needles (120; see Fig. 3) can be provided wherein the needles may or may not include side apertures (124) in addition to a distally facing aperture (122 – see Col. 14, Ln. 25-36). As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the needles of the invention of Sallberg to include distally facing apertures, as disclosed by Dev, whereby such apertures are known to be provided on needles configured for intracellular delivery of therapeutics as an alternative to or in addition to side openings of the type described by Sallberg. Such a modification would yield only the predictable and expected results as provided via the Dev reference, whereby Sallberg already contemplates varying flow profiles of the needles and the use of distally facing apertures merely constitutes one additional, known arrangement which would have been obvious to try.
Sallberg discloses that among the various embodiments the needles may have varied diameters/gauges, including specifically enumerated configurations of 31 gauge needles (Par. 150, 176). As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the embodiment of modified Sallberg to include 31 gauge needles, a specific size needle particularly enumerated by Sallberg (see Par. 150, 176), whereby it has been held that mere changes in size/proportion of an invention requires only routine and customary skill in the art, see In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) and Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) and it has been held that carrying forward of an original patented concept involving only a change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, but substantially the same means, is not such an invention as will sustain a patent, see In re Williams, 36 F.2d 436, 438 (CCPA 1929) and KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Sallberg discloses that the various enumerated embodiments may have varied needle lengths to control the depth of penetration of the needle (Par. 150, 151) depending on the specific tissue depth intended to be targeted, whereby 0.65 inches (16.51mm) is very closely approximated by a specific exemplary dimension (15mm) and encompassed within the range of dimensions suggested by Sallberg (see Par. 151). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the needles of the invention of Sallberg to have a length of 0.65” in order to construct a needle having a suitable length to be suitably anchored within the hub while also permitting suitable depth of penetration to reach a specific, desired tissue penetration depth. It is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists, see In re Wertheim, 541 F.2d 257, 191 USPQ (CCPA 1976) and that where the claimed ranges or amounts do not overlap with the prior art but are merely close a prima facie case of obviousness likewise exists, see In re Scherl, 156, F.2d 72, 74-75 (CCPA 1946). Likewise, it has been held that mere changes in size/proportion of an invention requires only routine and customary skill in the art, see In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) and Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) and it has been held that carrying forward of an original patented concept involving only a change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, but substantially the same means, is not such an invention as will sustain a patent, see In re Williams, 36 F.2d 436, 438 (CCPA 1929) and KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Sallberg discloses that the needles are configured to inject a fluid into an epidermis of the patient (Par. 151) depending upon the intended targeted delivery. While Sallberg does not explicitly enumerate “a scalp or facial region” of the patient given that the invention of Sallberg contemplates implementation of needles having the same gauge as those claimed as well as lengths which appreciably approximate and obviate those claimed by Applicant, along with express suggestion of epidermal application (see Par. 150 and 151), Examiner submits that the device of Sallberg, as modified in view of the various specific parameters suggested by Sallberg, results in a device which is clearly “configured” to be positioned in a scalp of facial region of a patient to provide for epidermal injections thereat. Furthermore, Sallberg expressly contemplates use of the invention for injections for cosmetic purposes including treatment of wounds, wrinkles, or pock marks on the skin (Par. 7). As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to use the modified invention of Sallberg to deliver epidermal treatments to the skin of the any region needing cosmetic treatment, including the facial skin, in order to improve the cosmetic appearance thereof.
Regarding Claims 2 and 3, in the instant case the phrase “spherical contour” has been interpreted in a manner consistent with the illustrated contours (see Fig. 4) of the instantly disclosed invention, whereby Sallberg describes a corresponding funnel horizontal sectional contour (see Fig. 1) combined with a circular longitudinal contour (defined by the inner diameter about the longitudinal axis) – the same configuration understood to be present in the instantly disclosed invention.
Regarding Claim 4, Sallberg, discloses the invention substantially as claimed except that, explicitly, the needles extend 0.125 inches (~3.175 mm) from the surface of the needle hub. Sallberg discloses that the needles may have various lengths depending upon application with “preferred lengths” between 0.025mm to about 2.5mm in some embodiments and 0.5 cm to about 15 cm in other embodiments along with “any number in between… 1mm, 5mm…” (Par. 151 – see also Par. 203 wherein L5 is defined as between about 3 and about 10mm – whereby 0.125 inches is held to be “about 3 mm” and also lies within the stated range). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the needles of the invention of Sallberg to have a needle length/penetration depth of 0.125 inches (a value within the range directed by Sallberg), in order to allow the needles to possess sufficient length to penetrate to a particular depth to reach a particular target cell in a specific patient, wherein the thickness of the skin tissues are understood to vary from patient to patient. 
Regarding Claim 5, Sallberg discloses the invention substantially as claimed except that, explicitly, the distance between adjacent openings is within a range of 0.055 and 0.075 inches (~1.397 and 1.905mm). Rather, Sallberg discloses the distance between adjacent openings (see e.g. L1, Fig. 5A – see also Fig. 6C, 7B, 8B, 8C), wherein the spacing can comprise values of 1 to 8mm (Par. 194), 1 to 6mm (Par. 200, 202), 0.1mm to about 6mm (Par. 207) – ranges which wholly encompass Applicant’s claimed range. It has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists, see MPEP 2144.05, whereby in the instant case, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the invention of Sallberg to have spacing between adjacent openings within a range of 0.055 and 0.075 inches (values within Sallberg’s contemplated range), thereby constructing a device in a predictable manner as directed by the specifications of Sallberg to adapt the device to a particular patient suffering from a particular medical ailment.
Regarding Claim 6, Sallberg discloses the invention substantially as claimed except, explicitly, that the surface of the needle hub as 16 openings within an area of between 0.071 sq. in. and 0.81 sq. in. Sallberg discloses that the number of needles may vary depending on the intended application including values or “10 or more” (Par. 193) including a specific example of 16 needles (Par. 174) – although the area in which these needles occupy is not explicitly defined. However, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to limit the area of the needle hub which contains the openings to an area between 0.071 sq. in. and 0.81 sq. in., for a 16 needle arrangement disclosed by Sallberg, whereby such an area is derived in an obvious manner based on the obvious range of spacings (Par. 194, 200, 202, 207) recited by Sallberg.
Regarding Claim 9, Sallberg discloses that the cavities may be arranged in a circular pattern (see Par. 135) see also Fig. 10A which illustrates a concentric circular, whereby furthermore an array of a plurality of concentric circles is submitted to be an obvious design choice given the direction of Sallsberg as it pertains to the wide variety of shapes the array may take, whereby the shape of the array is itself held to be an obvious design choice which has not been demonstrated by Applicant to impart any specific benefit such that a circular, concentric array and a square array must be presumed to work equally well, such that the change in shape is immaterial to the operation of the device.
Regarding Claim 10, Sallberg discloses the cavities may be arranged in an array of rows and columns pattern (see e.g. Fig. 8C – i.e. a 2x2 grid of rows and columns), whereby modifications to the specific number of needles of modified Sallberg to be arranged in an array of rows and column patterns merely constitutes an obvious design choice carrying forth the principal modifications already suggested by Sallberg to obtain only predictable and expected outcomes.
Claim(s) 7  is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2014/0121587 (“Sallberg”) in view of U.S. Publication No. 2017/0135720 (“Oshida”) and optionally in view of U.S. Patent No. 6,654,636 (“Dev”) as applied above, and further in view of U.S. Patent No. 9,289,605 (“Choi”).
Regarding Claim 7, Sallberg discloses the invention substantially as claimed except that the shape of the surface of the needle hub is “square”. Sallberg discloses that the array can be square (Par. 135), but only appears to explicitly contemplate a circular shaped hub surface (see e.g. Fig. 8C). However, in the instant case the shape of the hub is not held to be a distinguishing feature whereby a square hub and a circular hub will be presumed to operate equally well. The prior art, see Choi, describes such square hubs (see Fig. 1). As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the circular hub of Sallberg to comprise a square treatment face, as disclosed by Choi, whereby such a change in shape is held to be obvious in light of the prior art as an obvious design choice, see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Claim(s) 31, 33-35, 37-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2014/0121587 (“Sallberg”) and optionally in view of U.S. Patent No. 6,654,636 (“Dev”).
Regarding Claim 31, Sallberg discloses a medical device (e.g. Fig. 22A) to provide intracellular delivery of a therapeutic formulation (Abstract), comprising: 
needle hub (see e.g. Fig. 29B) removably attachable to a syringe (see generally Fig. 22A). 
multiple needles (2720), each extending a distance from a surface of the needle hub.
Sallberg, discloses the invention substantially as claimed except that, explicitly, the needles extend 0.125 inches (~3.175 mm) from the surface of the needle hub. Sallberg discloses that the needles may have various lengths depending upon application with “preferred lengths” between 0.025mm to about 2.5mm in some embodiments and 0.5 cm to about 15 cm in other embodiments along with “any number in between… 1mm, 5mm…” (Par. 151 – see also Par. 203 wherein L5 is defined as between about 3 and about 10mm – whereby 0.125 inches is held to be “about 3 mm” and also lies within the stated range). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the needles of the invention of Sallberg to have a needle length/penetration depth of 0.125 inches (a value within the range directed by Sallberg), in order to allow the needles to possess sufficient length to penetrate to a particular depth to reach a particular target cell in a specific patient, wherein the thickness of the skin tissues are understood to vary from patient to patient.
Sallberg discloses that the number of needles “may vary depending on the intended application for the injection device…[i]n some embodiments, the number of [needle] barrels can be equal or greater than 1, 2, 3, 4, 5, 6, 7, 8, 8, 10, or more” [emphasis added] (Par. 193) and that “[i]n some embodiments, an intracellular delivery device can contain one or a plurality of needles. In some embodiments, the intracellular delivery device comprises 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, or 30 needles” [emphasis added] (Par. 174). As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the invention of modified Sallberg (see generally Fig. 27B) to include various configurations as to the number of included needles in divergence to those explicitly illustrated in order to perfect the operation of the device to a particular application (see Par. 174, 193), wherein configurations having sixteen needles (and more) are specifically envisaged by Sallberg and therefore present a specific, obvious configuration(s) to implement with only expected and predicted outcomes within the context of the disclosure of Sallberg being achieved (see Par. 174, 193). It has been held that the duplication of parts of an invention requires only routine and customary skill in the art, see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). It has been held that carrying forward of an original patented concept involving only a change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, but substantially the same means, is not such an invention as will sustain a patent, see In re Williams, 36 F.2d 436, 438 (CCPA 1929) and KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Sallberg discloses than an opening/orifice (2710) is configured at a tip of each needle (see Fig.  27A) wherein the breadth of the phrase “at the tip” is held to constitute a broadest reasonable interpretation that encompasses either side openings or longitudinally coaxial, distally facing openings, whereby “at” is defined as “a function word to indicate presence or occurrence in, on, or near”, see Merriam-Webster’s Online Dictionary, and wherein the “tip” is held (particularly in light of the specification) to define a general distal region and not necessarily a distal-most acme/apex of the needle (see generally e.g. Par. 41), particularly inasmuch as no specific “tip” of the needle is labeled or precisely defined such that the “tip” can be understood to be inclusive to the entire exposed region of the needle.
Alternatively, should Examiner’s argument(s) not be found persuasive as it pertains to the side apertures of Sallberg being “at the tip” of the needle, the following is presented. Sallberg discloses that the number and orientation of the aperture(s) may be varied within the scope of the invention to assume various profiles and configurations (Par. 135, 142, 143, 186, 191, 196, 203, 205, 206, 208, 216, 217, 219, 221, 223, 224, 239, 303, 309) with no particular criticality disclosed to any particular configuration. Although, Sallberg does not explicitly contemplate the implementation of any distally facing apertures. However, the use of distally facing needle apertures, alone or in combination with side ports, is well-known in the art, including those provided for intracellular delivery. For example, Dev discloses an injection system for intracellular delivery (see Col. 3, Ln. 18-25) wherein an array of needles (120; see Fig. 3) can be provided wherein the needles may or may not include side apertures (124) in addition to a distally facing aperture (122 – see Col. 14, Ln. 25-36). As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the needles of the invention of Sallberg to include distally facing apertures, as disclosed by Dev, whereby such apertures are known to be provided on needles configured for intracellular delivery of therapeutics as an alternative to or in addition to side openings of the type described by Sallberg. Such a modification would yield only the predictable and expected results as provided via the Dev reference, whereby Sallberg already contemplates varying flow profiles of the needles and the use of distally facing apertures merely constitutes one additional, known arrangement which would have been obvious to try.
Sallberg discloses that among the various embodiments the needles may have varied diameters/gauges, including specifically enumerated configurations of 31 gauge needles (Par. 150, 176). As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the embodiment of modified Sallberg to include 31 gauge needles, a specific size needle particularly enumerated by Sallberg (see Par. 150, 176), whereby it has been held that mere changes in size/proportion of an invention requires only routine and customary skill in the art, see In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) and Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) and it has been held that carrying forward of an original patented concept involving only a change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, but substantially the same means, is not such an invention as will sustain a patent, see In re Williams, 36 F.2d 436, 438 (CCPA 1929) and KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Sallberg discloses that the various enumerated embodiments may have varied needle lengths to control the depth of penetration of the needle (Par. 150, 151) depending on the specific tissue depth intended to be targeted, whereby 0.65 inches (16.51mm) is very closely approximated by a specific exemplary dimension (15mm) and encompassed within the range of dimensions suggested by Sallberg (see Par. 151). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the needles of the invention of Sallberg to have a length of 0.65” in order to construct a needle having a suitable length to be suitably anchored within the hub while also permitting suitable depth of penetration to reach a specific, desired tissue penetration depth. It is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists, see In re Wertheim, 541 F.2d 257, 191 USPQ (CCPA 1976) and that where the claimed ranges or amounts do not overlap with the prior art but are merely close a prima facie case of obviousness likewise exists, see In re Scherl, 156, F.2d 72, 74-75 (CCPA 1946). Likewise, it has been held that mere changes in size/proportion of an invention requires only routine and customary skill in the art, see In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) and Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) and it has been held that carrying forward of an original patented concept involving only a change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, but substantially the same means, is not such an invention as will sustain a patent, see In re Williams, 36 F.2d 436, 438 (CCPA 1929) and KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Sallberg discloses that the needles are configured to inject a fluid into an epidermis of the patient (Par. 151) depending upon the intended targeted delivery. While Sallberg does not explicitly enumerate “a scalp or facial region” of the patient given that the invention of Sallberg contemplates implementation of needles having the same gauge as those claimed as well as lengths which appreciably approximate and obviate those claimed by Applicant, along with express suggestion of epidermal application (see Par. 150 and 151), Examiner submits that the device of Sallberg, as modified in view of the various specific parameters suggested by Sallberg, results in a device which is clearly “configured” to be positioned in a scalp of facial region of a patient to provide for epidermal injections thereat. Furthermore, Sallberg expressly contemplates use of the invention for injections for cosmetic purposes including treatment of wounds, wrinkles, or pock marks on the skin (Par. 7). As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to use the modified invention of Sallberg to deliver epidermal treatments to the skin of the any region needing cosmetic treatment, including the facial skin, in order to improve the cosmetic appearance thereof.
Regarding Claim 33, Sallberg discloses the invention substantially as claimed except that, explicitly, the distance between adjacent openings is within a range of 0.055 and 0.075 inches (~1.397 and 1.905mm). Rather, Sallberg discloses the distance between adjacent openings (see e.g. L1, Fig. 5A – see also Fig. 6C, 7B, 8B, 8C), wherein the spacing can comprise values of 1 to 8mm (Par. 194), 1 to 6mm (Par. 200, 202), 0.1mm to about 6mm (Par. 207) – ranges which wholly encompass Applicant’s claimed range. It has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists, see MPEP 2144.05, whereby in the instant case, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the invention of Sallberg to have spacing between adjacent openings within a range of 0.055 and 0.075 inches (values within Sallberg’s contemplated range), thereby constructing a device in a predictable manner as directed by the specifications of Sallberg to adapt the device to a particular patient suffering from a particular medical ailment.
Regarding Claim 34, Sallberg discloses the invention substantially as claimed except, explicitly, that the surface of the needle hub as 16 openings within an area of between 0.071 sq. in. and 0.81 sq. in. Sallberg discloses that the number of needles may vary depending on the intended application including values or “10 or more” (Par. 193) including a specific example of 16 needles (Par. 174) – although the area in which these needles occupy is not explicitly defined. However, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to limit the area of the needle hub which contains the openings to an area between 0.071 sq. in. and 0.81 sq. in., for a 16 needle arrangement disclosed by Sallberg, whereby such an area is derived in an obvious manner based on the obvious range of spacings (Par. 194, 200, 202, 207) recited by Sallberg.
Regarding Claim 35, Sallberg discloses a medical device (see e.g. Fig. 22A) to provide intracellular delivery of a therapeutic formulation (Abstract), comprising:
a needle hub (e.g. Fig. 27B) removably attachable to a syringe (see generally Fig. 22A), wherein the needle hub has multiple openings through a surface thereof, including 16 openings (Par. 174) and multiple needles (2720) each extending from a respective one of the openings - although the area in which these needles occupy is not explicitly defined. However, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to limit the area of the needle hub which contains the openings to an area between 0.071 sq. in. and 0.81 sq. in., for a 16 needle arrangement disclosed by Sallberg, whereby such an area is derived in an obvious manner based on the obvious range of spacings (Par. 194, 200, 202, 207) recited by Sallberg.
Sallberg discloses that the number of needles “may vary depending on the intended application for the injection device…[i]n some embodiments, the number of [needle] barrels can be equal or greater than 1, 2, 3, 4, 5, 6, 7, 8, 8, 10, or more” [emphasis added] (Par. 193) and that “[i]n some embodiments, an intracellular delivery device can contain one or a plurality of needles. In some embodiments, the intracellular delivery device comprises 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, or 30 needles” [emphasis added] (Par. 174). As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the invention of modified Sallberg (see generally Fig. 27B) to include various configurations as to the number of included needles in divergence to those explicitly illustrated in order to perfect the operation of the device to a particular application (see Par. 174, 193), wherein configurations having sixteen needles (and more) are specifically envisaged by Sallberg and therefore present a specific, obvious configuration(s) to implement with only expected and predicted outcomes within the context of the disclosure of Sallberg being achieved (see Par. 174, 193). It has been held that the duplication of parts of an invention requires only routine and customary skill in the art, see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). It has been held that carrying forward of an original patented concept involving only a change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, but substantially the same means, is not such an invention as will sustain a patent, see In re Williams, 36 F.2d 436, 438 (CCPA 1929) and KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Sallberg discloses than an opening/orifice (2710) is configured at a tip of each needle (see Fig.  27A) wherein the breadth of the phrase “at the tip” is held to constitute a broadest reasonable interpretation that encompasses either side openings or longitudinally coaxial, distally facing openings, whereby “at” is defined as “a function word to indicate presence or occurrence in, on, or near”, see Merriam-Webster’s Online Dictionary, and wherein the “tip” is held (particularly in light of the specification) to define a general distal region and not necessarily a distal-most acme/apex of the needle (see generally e.g. Par. 41), particularly inasmuch as no specific “tip” of the needle is labeled or precisely defined such that the “tip” can be understood to be inclusive to the entire exposed region of the needle.
Alternatively, should Examiner’s argument(s) not be found persuasive as it pertains to the side apertures of Sallberg being “at the tip” of the needle, the following is presented. Sallberg discloses that the number and orientation of the aperture(s) may be varied within the scope of the invention to assume various profiles and configurations (Par. 135, 142, 143, 186, 191, 196, 203, 205, 206, 208, 216, 217, 219, 221, 223, 224, 239, 303, 309) with no particular criticality disclosed to any particular configuration. Although, Sallberg does not explicitly contemplate the implementation of any distally facing apertures. However, the use of distally facing needle apertures, alone or in combination with side ports, is well-known in the art, including those provided for intracellular delivery. For example, Dev discloses an injection system for intracellular delivery (see Col. 3, Ln. 18-25) wherein an array of needles (120; see Fig. 3) can be provided wherein the needles may or may not include side apertures (124) in addition to a distally facing aperture (122 – see Col. 14, Ln. 25-36). As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the needles of the invention of Sallberg to include distally facing apertures, as disclosed by Dev, whereby such apertures are known to be provided on needles configured for intracellular delivery of therapeutics as an alternative to or in addition to side openings of the type described by Sallberg. Such a modification would yield only the predictable and expected results as provided via the Dev reference, whereby Sallberg already contemplates varying flow profiles of the needles and the use of distally facing apertures merely constitutes one additional, known arrangement which would have been obvious to try.
Sallberg discloses that among the various embodiments the needles may have varied diameters/gauges, including specifically enumerated configurations of 31 gauge needles (Par. 150, 176). As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the embodiment of modified Sallberg to include 31 gauge needles, a specific size needle particularly enumerated by Sallberg (see Par. 150, 176), whereby it has been held that mere changes in size/proportion of an invention requires only routine and customary skill in the art, see In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) and Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) and it has been held that carrying forward of an original patented concept involving only a change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, but substantially the same means, is not such an invention as will sustain a patent, see In re Williams, 36 F.2d 436, 438 (CCPA 1929) and KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Sallberg discloses that the various enumerated embodiments may have varied needle lengths to control the depth of penetration of the needle (Par. 150, 151) depending on the specific tissue depth intended to be targeted, whereby 0.65 inches (16.51mm) is very closely approximated by a specific exemplary dimension (15mm) and encompassed within the range of dimensions suggested by Sallberg (see Par. 151). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the needles of the invention of Sallberg to have a length of 0.65” in order to construct a needle having a suitable length to be suitably anchored within the hub while also permitting suitable depth of penetration to reach a specific, desired tissue penetration depth. It is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists, see In re Wertheim, 541 F.2d 257, 191 USPQ (CCPA 1976) and that where the claimed ranges or amounts do not overlap with the prior art but are merely close a prima facie case of obviousness likewise exists, see In re Scherl, 156, F.2d 72, 74-75 (CCPA 1946). Likewise, it has been held that mere changes in size/proportion of an invention requires only routine and customary skill in the art, see In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) and Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) and it has been held that carrying forward of an original patented concept involving only a change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, but substantially the same means, is not such an invention as will sustain a patent, see In re Williams, 36 F.2d 436, 438 (CCPA 1929) and KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Sallberg discloses that the needles are configured to inject a fluid into an epidermis of the patient (Par. 151) depending upon the intended targeted delivery. While Sallberg does not explicitly enumerate “a scalp or facial region” of the patient given that the invention of Sallberg contemplates implementation of needles having the same gauge as those claimed as well as lengths which appreciably approximate and obviate those claimed by Applicant, along with express suggestion of epidermal application (see Par. 150 and 151), Examiner submits that the device of Sallberg, as modified in view of the various specific parameters suggested by Sallberg, results in a device which is clearly “configured” to be positioned in a scalp of facial region of a patient to provide for epidermal injections thereat. Furthermore, Sallberg expressly contemplates use of the invention for injections for cosmetic purposes including treatment of wounds, wrinkles, or pock marks on the skin (Par. 7). As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to use the modified invention of Sallberg to deliver epidermal treatments to the skin of the any region needing cosmetic treatment, including the facial skin, in order to improve the cosmetic appearance thereof.
Regarding Claim 37, Sallberg, discloses the invention substantially as claimed except that, explicitly, the needles extend 0.125 inches (~3.175 mm) from the surface of the needle hub. Sallberg discloses that the needles may have various lengths depending upon application with “preferred lengths” between 0.025mm to about 2.5mm in some embodiments and 0.5 cm to about 15 cm in other embodiments along with “any number in between… 1mm, 5mm…” (Par. 151 – see also Par. 203 wherein L5 is defined as between about 3 and about 10mm – whereby 0.125 inches is held to be “about 3 mm” and also lies within the stated range). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the needles of the invention of Sallberg to have a needle length/penetration depth of 0.125 inches (a value within the range directed by Sallberg), in order to allow the needles to possess sufficient length to penetrate to a particular depth to reach a particular target cell in a specific patient, wherein the thickness of the skin tissues are understood to vary from patient to patient.
Regarding Claim 38, Sallberg discloses the invention substantially as claimed except that, explicitly, the distance between adjacent openings is within a range of 0.055 and 0.075 inches (~1.397 and 1.905mm). Rather, Sallberg discloses the distance between adjacent openings (see e.g. L1, Fig. 5A – see also Fig. 6C, 7B, 8B, 8C), wherein the spacing can comprise values of 1 to 8mm (Par. 194), 1 to 6mm (Par. 200, 202), 0.1mm to about 6mm (Par. 207) – ranges which wholly encompass Applicant’s claimed range. It has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists, see MPEP 2144.05, whereby in the instant case, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the invention of Sallberg to have spacing between adjacent openings within a range of 0.055 and 0.075 inches (values within Sallberg’s contemplated range), thereby constructing a device in a predictable manner as directed by the specifications of Sallberg to adapt the device to a particular patient suffering from a particular medical ailment.
Claim(s) 32 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2014/0121587 (“Sallberg”) optionally in view of U.S. Patent No. 6,654,636 (“Dev”) as applied above, and further in view of U.S. Publication No. 2017/0135720 (“Oshida”).
Regarding Claims 32 and 36,  Sallberg discloses the invention substantially as claimed except that the multiple openings have respective cavities, wherein the width of each cavity is wider than a width of the respective opening and the needles have a contour which matches a contour of a respective cavity through which they are inserted/received. However, such a technique of bonding a needle to hub is well-known. For example, Oshida discloses a needle hub (14) with an opening (see the opening of 18) through a surface thereof and a respective cavity (see 15 at 20), wherein a width of the cavity is wider than a width of the opening (see Fig. 1) and the needle extends from a respective cavity and through a respective opening (see Fig. 1), wherein a contour of the needle matches contours of the respective cavity and opening (see Fig. 1) whereby Oshida describes that such complementary geometry suppresses the generation of level differences, burrs, and flashes in the boundary section between the needle and the hub (Abstract). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the device of Sallberg to utilize cooperative funnel shaped geometries between the cavities/openings and the needles, as disclosed by Oshida, in order to prevent the generation of burrs, flashes, and level differences thereby improving flow dynamics, reducing fluid shear, and ensuring that all therapeutic flow is gentle directed toward the needle lumens for injection into the patient with reduced turbulence.

Response to Arguments
Applicant's arguments filed with respect to the claims have been fully considered but they are not persuasive.
Applicant argues (Pg. 6) that “Sallsberg [sic] does not teach or suggest what is highlighted above for claim 1”. However, this is not persuasive. While Sallberg may not enumerate in any singular embodiment the specific collection of features such a teaching is not required to demonstrate obviousness over Sallberg. Specifically, Sallberg explicitly suggests varying the number of needles (inclusive to configurations of 16 or more), the gauge of the needles (inclusive to configurations of 31 gauge), length of the needle (inclusive to configurations where the range encompasses/overlaps with the instantly claimed length or very closely approximates the specifically claimed length, delivery of medicaments to the epidermis, and delivery of medicaments to areas in need of cosmetic improvement inclusive to wrinkles and pock marks (the face merely presenting a specific well-known and obvious species of such skin in need of cosmetic treatment). Applicant’s analysis focuses only on one specifically enumerated, illustrated embodiment without addressing the breadth of the Sallberg disclosure as it pertains to obvious modifications to the enumerated embodiments. As such, Applicant’s arguments are incomplete and cannot possibly be found persuasive. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references (or pursuant to obvious modifications particularly contemplated and suggested by the reference).  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Examiner submits that based on the intended scope of a patent document it is well expected to the ordinary artisan that various modifications to the specifically enumerated embodiments can and should be made in accordance with the scope and spirit of the specification when considered as a whole. Modification of a specifically illustrated embodiment of Sallberg to incorporate an array of at least 16 needles, having a diameter of 31 g, and lengths of 0.65” constitutes merely obvious modifications within the scope of those already proposed by Sallberg and therefore results only in an obvious invention for the purposes of affecting epidermal treatment via intracellular injection, whereby Sallberg is suggested of cosmetic treatment inclusive to wrinkles and pockmarks whereby the most typical and common location for such cosmetic treatment is the face.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        10/19/2022